

	

		II

		109th CONGRESS

		1st Session

		S. 2136

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. McCain (for himself

			 and Mr. Kyl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide funds to help establish the William H.

		  Rehnquist Center on Constitutional Structures and Judicial Independence at the

		  University of Arizona James E. Rogers College of Law.

	

	

		1.Short

			 titleThis Act may be cited as

			 the William H. Rehnquist Center Act of

			 2005.

		2.FindingsCongress finds the following:

			(1)The late William

			 H. Rehnquist, the 16th Chief Justice of the United States, distinguished

			 himself with one of the longest and most influential tenures on the United

			 States Supreme Court.

			(2)The judicial

			 branch of government, in Chief Justice Rehnquist’s own words, is a vital

			 and uniquely American institutional participant in the everlasting search of

			 civilized society for the proper balance between liberty and authority, between

			 the state and the individual..

			(3)Among the

			 principles that the Chief Justice held dearest were those of constitutional

			 federalism, judicial independence, and the separation of powers. These

			 principles are central to the Supreme Court’s role in the governance of our

			 Nation.

			(4)Because of the

			 crucial nature of federalism, judicial independence, and the separation of

			 powers, the public would be well-served by a more robust body of scholarship

			 and broader education about these aspects of American constitutional

			 law.

			(5)Honoring the

			 legacy of Chief Justice Rehnquist and creating a forum for greater scholarship

			 and public education about the principles of federalism, judicial independence,

			 and the separation of powers would best be achieved by establishing the William

			 H. Rehnquist Center on Constitutional Structures and Judicial Independence at

			 the University of Arizona James E. Rogers College of Law, which would advance

			 non-partisan scholarship about the judicial branch of government and create an

			 academic center for discussions about the judicial branch of government.

			3.Grants

			 authorizedIn recognition of

			 the contributions of the late William H. Rehnquist, Chief Justice of the United

			 States Supreme Court, to the democratic process of governance, the Attorney

			 General is authorized to make grants in accordance with the provisions of this

			 Act to assist in the establishment of the William H. Rehnquist Center on

			 Constitutional Structures and Judicial Independence at the University of

			 Arizona James E. Rogers College of Law.

		4.

			 ApplicationNo payment may be

			 made under this Act except upon an application at such time, in such manner,

			 and containing or accompanied by such information as the Attorney General may

			 require.

		5.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized

			 to be appropriated to carry out the provisions of this Act $2,000,000 for each

			 of fiscal years 2007 through 2011.

			(b)Unobligated

			 amountsAny amounts appropriated under subsection (a) that are

			 unexpended and unobligated after December 31, 2011, shall be covered into the

			 general fund of the Treasury.

			

